United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                     December 21, 2012*

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge


No. 12-1367

ANTONIO I. BRYANT,                                   Appeal from the United States District
           Plaintiff-Appellant,                      Court for the Northern District of
                                                     Illinois, Eastern Division.
       v.
                                                     No. 1:06-cv-00114
GENERAL PACKAGING PRODUCTS, a
Delaware corporation, et al.,                        Elaine E. Bucklo,
             Defendants-Appellees.                   Judge.


                                          ORDER

       On consideration of the petition for rehearing and rehearing en banc, filed on December
5, 2012, no judge in active service has requested a vote, and all of the judges on the original
panel have voted to DENY the petition for rehearing. Accordingly, the petition for rehearing
is DENIED.

       The final two sentences of the order issued by the Court in this case on November 20,
2012, are hereby amended to read as follows, with deletions struck through and additions in
bold:


       *
       Judge Joel M. Flaum did not participate in the consideration of the petition for
rehearing.
      Moreover, even if Brown Bryant had articulated an argument under Rule 60(b), a
      postjudgment motion under even the “catchall” provision of that rule cannot be
      granted unless it is filed within a reasonable time after the judgment. FED. R. CIV. P.
      60(c)(1); Arrieta v. Battaglia, 461 F.3d 861, 865 (7th Cir. 2006); Ingram v. Merrill Lynch,
      Pierce, Fenner, & Smith, Inc., 371 F.3d 950, 952 (7th Cir. 2004). Brown Bryant has not
      even attempted to explain how his motion was filed in a reasonable time when it came
      more than four years after the judgment and his previous motion attacking the
      settlement on a different ground.

An amended order shall be issued accordingly.